Citation Nr: 9923483	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  96-39 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for diabetes.

4.  Entitlement to service connection for hypertension and 
heart disease.

5.  Entitlement to service connection for arthritis of the 
lumbar spine as being proximately due to, or the result of, a 
service-connected disability.

6.  Entitlement to disability compensation pursuant to 38 
U.S.C.A. § 1151 (West 1991) for an eye disability as the 
result of medical treatment.

7.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.

9.  Entitlement to a total disability rating based upon 
individual unemployability resulting solely from the 
veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
July 1946, and from June 1951 to April 1952.

This matter arises from various rating decisions rendered 
since March 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied all 
the benefits now sought on appeal.  Following compliance with 
the 

procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to Board of Veterans' Appeals 
(Board) for appellate consideration.


FINDINGS OF FACT

1.  No competent evidence of a diagnosis of PTSD has been 
presented.

2.  No competent evidence has been presented that would tend 
to relate depression, diabetes, hypertension, heart disease, 
or arthritis of the lumbar spine to either the veteran's 
military service or to his service-connected disabilities.

3.  No competent evidence has been presented that would tend 
to indicate that a relationship exists between the veteran's 
claimed eye disorder and medical treatment, to include 
medications prescribed.

4.  Symptomatology associated with the veteran's service-
connected left knee disability is limited to crepitation upon 
movement, and X-ray findings of degenerative joint disease.  

5.  Symptomatology associated with the veteran's right knee 
includes significant crepitation upon movement, and X-ray 
evidence of significant degenerative joint disease.

6.  The veteran has completed college and postgraduate work, 
and has occupational experience as an attorney, college 
administrator, and consultant.

7.  Service connection has been established for  traumatic 
arthritis of the knees, each of which is evaluated as 10 
percent disabling, and anxiety reaction, rated as 
noncompensable.  The veteran's combined service-connected 
disability rating is 20 percent.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for PTSD, 
depression, diabetes, hypertension, heart disease, arthritis 
of the lumbar spine, and an eye disability are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Traumatic arthritis of the left knee is not more than 10 
percent disabling under applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.41, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010 
(1998).

3.  Traumatic arthritis of the veteran's right knee is not 
more than 10 percent disabling under applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, DC (5003, 5010) 
(1998).

4.  The criteria for a total disability rating based upon 
individual unemployability due solely to service-connected 
disabilities have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.18, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A. PTSD

The veteran claims to suffer from PTSD secondary to his 
service-connected disabilities.  In this regard, service 
connection may be granted for any disability that is 
proximately due to, or the result of, a veteran's service-
connected disabilities.  See 

38 C.F.R. § 3.310(a) (1998).  The same is true for any 
disability that has been aggravated by either one, or a 
combination of, service-connected disabilities.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  Conversely, the veteran does 
not assert that the disability claimed is directly 
attributable to military service.  The Board agrees; nothing 
in the veteran's service medical records reflects the types 
and circumstances of service that might give rise to the 
disability claimed.

As a threshold matter, however, one claiming entitlement to 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief that a given claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  "[T]he [VA] benefits system requires 
more than just an allegation"; a claimant must submit 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that a given claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992).  To 
establish that a given claim for service connection is well 
grounded, the evidence must demonstrate, among other things, 
the existence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Medical evidence is 
required to prove the existence of a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran underwent various VA psychiatric examinations 
during February and November 1995.  During the former, the 
examiner diagnosed mild depression.  Similarly, during the 
latter, the examiner diagnosed mild depression and anxiety.  
Neither examiner suggested the possibility of the presence of 
PTSD.  In effect, the only indication of the presence of PTSD 
is that contained in the various statements offered by the 
veteran in support of his claim.  However, the veteran is a 
layman, and is not qualified to render medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent 
medical evidence indicating the presence of the disability 
claimed, the veteran has not met the burden of submitting a 
well-grounded claim.  

In reaching the foregoing conclusion, the Board recognizes 
that the issue of the veteran's entitlement to service 
connection for PTSD is being disposed of in a 

manner that differs from that employed by the RO.  The RO 
appears to have denied the veteran's claim on the merits, 
while the Board has concluded that it is not well grounded.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that "[w]hen the RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded claim analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  

Moreover, the Board is unaware of any circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make this 
claim "plausible."  See generally McKnight v. Gober, No. 97-
7602 Fed. Cir. Dec. 16, 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  

B. Depression

The veteran does not claim that his depression is related to 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Instead, he contends that this disability has been aggravated 
by his service-connected disabilities, and various treatment 
therefor.  As such, the provisions of 38 C.F.R. § 3.310(a) 
are for application.  However, again, the threshold question 
is whether the veteran has submitted a well-grounded claim.  
Again, the evidence indicates otherwise.  In reports of VA 
psychiatric examinations conducted in February and November 
1995, the examiners noted that the veteran was suffering from 
mild depression secondary to the physical disabilities which 
had made it increasingly more difficult for him to function 
both socially and occupationally over the past few years.  
Parenthetically, the Board notes that the disabilities 
alluded to in this regard include hypertension and heart 
disease which, as will be noted, are not service connected in 
nature.  The examiners have not specifically linked the 
veteran's depression to service-connected disability.  Again, 
the Board observes that the veteran has offered nothing but 
his own opinions in rebuttal.  For reasons previously stated, 
his opinions are insufficient in this regard.  See Espiritu, 
2 Vet. App at 494-495.  Moreover, the principles of Meyer, 
9 Vet. App. at 432, and McKnight, No. 97-7602, and Robinette, 
8 Vet. App. at 77-78 are equally for application.

C. Diabetes

The veteran does not claim that he developed diabetes as a 
direct result of military service.  See 38 U.S.C.A. §§ 1101, 
1110, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Instead, he contends that 
this disability has been aggravated by his service-connected 
disabilities.  As such, the provisions of 38 C.F.R. 
§ 3.310(a) are for application.  Again, however, the 
threshold question is whether the veteran has submitted a 
well-grounded claim.  Again, the evidence indicates 
otherwise.  The veteran has submitted no medical evidence 
establishing such a relationship.  Conversely, during a VA 
compensation and pension examination conducted in April 1996, 
the examining physician specifically noted that the veteran 
was first diagnosed with diabetes mellitus in 1973.  He 
further noted that Cortisone taken by the veteran for his 
service-connected arthritis may have caused a temporary 
elevation in blood sugar, but that such medication was not 
generally recognized as an underlying cause of diabetes 
mellitus (emphasis added).  Given that the veteran has 
offered nothing to rebut the foregoing conclusion except his 
own opinions, the precepts set forth in Espiritu, 2 Vet. App 
at 494-495, Meyer, 9 Vet. App. at 432, and McKnight, No. 97-
7602, and Robinette, 8 Vet. App. at 77-78 are for application 
here as well.

D.  Hypertension and Heart Disease

The veteran claims that he developed hypertension and heart 
disease, as a result of his exposure to ionizing radiation 
during 1945.  Alternatively, he contends that he developed 
these disabilities as the result of medication taken for his 
service-connected traumatic arthritis of the knees.  First, 
the Board observes that neither of the disabilities claimed 
are the types of diseases subject to the presumptive 
provisions of 38 C.F.R. § 3.311 regarding radiation exposure; 
nor has the veteran submitted medical evidence that would 
tend to indicate that such an etiological relationship 
exists.  Moreover, the veteran does not claim that these 
disabilities were aggravated by either one or a combination 
of his service-connected disabilities.  See Allen, 7 Vet. 
App. at 439.  As such, this aspect of the veteran's appeal is 
limited to the laws and regulations governing service-
connection on both a direct and secondary basis.  See 
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309, 
3.310.

As previously noted, however, a veteran must submit 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is plausible.  See 
Tirpak, 2 Vet. App. at 610-611.  To establish that a given 
claim for service connection is well grounded, among other 
things, the evidence must demonstrate that a disability 
either was incurred in service or that it is the result of a 
service-connected disability.  Cf. Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provisions of 
38 C.F.R. § 3.303(b) (1998), when the evidence, regardless of 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period, and that the same 
condition continues to exist.  Such evidence must be medical 
unless the condition at issue is a type as to which, under 
current case law, lay observation is considered competent to 
demonstrate its existence.  In addition, a claim may be well 
grounded if the evidence shows that the condition was 
observed during service or during any applicable presumptive 
period, and continuity of symptomatology was demonstrated 
thereafter, either through the submission of medical evidence 
or lay evidence, if the disability is of the type as to which 
lay evidence is competent to identify its existence.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Finally, 
service connection may be granted for any disability that is 
proximately due to, or the result of, a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  

The question presented is whether the veteran's claims of 
entitlement to service connection for hypertension and a 
heart disability meet any of the foregoing requirements.  The 
veteran's service medical records are negative regarding any 
indication of the presence of these disabilities during 
military service.  Furthermore, there is no indication that 
the veteran was diagnosed with either hypertension or a heart 
disability within one year following his military service.  
Instead, the record indicates that the veteran's 
cardiovascular system was within normal limits as late as 
June 1996 although the veteran has reported being diagnosed 
as having hypertension in 1958 and has indicated that he 
sustained a heart attack in 1963.  Moreover, there is no 
indication that either hypertension nor a heart disability 
developed as the result of medications taken by the veteran 
for his service-connected traumatic arthritis of the knees.  
Instead, the evidence of record is to the contrary; after 
reviewing the veteran's medical history in May 1996, a VA 
physician indicated that the veteran's arthritis medication 
was unlikely to have caused any type of cardiovascular 
abnormality.  In fact, based on some of the most recent 
medical evidence, the record leaves some doubt regarding the 
presence of the disabilities claimed.  Assuming without 
deciding that the veteran has hypertension and heart disease, 
he nevertheless has offered no medical evidence that would 
tend to indicate that a causal relationship exists between 
his service or his service-connected disabilities and the 
disabilities at issue.  Accordingly, his claim is not well 
grounded.  See Layno, 6 Vet. App. at 469, and Savage, 
10 Vet. App. at 495.  

As with the other claims for service connection already 
addressed, the denial of service connection for hypertension 
and heart disease as not well grounded results from the 
precepts set forth in Meyer, 9 Vet. App. at 432, McKnight, 
No. 97-7602, and Robinette, 8 Vet. App. at 77-78.  

E.  Arthritis of the Lumbar Spine

The veteran does not contend that he developed arthritis of 
the lumbar spine either during military service or to a 
compensable degree within one year following his discharge 
from military service.  Nor does the record indicate that 
either is the case.  See 38 U.S.C.A. §§ 1101, 1110, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Instead, he contends that 
he developed this disability as the result of his 
service-connected bilateral knee arthritis.  See 38 C.F.R. 
§ 3.310(a).  The Board will limit its analysis accordingly.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  In addition, as previously noted, service 
connection may be granted for that degree to which a 
disability is aggravated by either one, or a combination of, 
a veteran's service-connected disabilities.  See Allen, 
7 Vet. App. 439 (1995).

However, as previously noted, the threshold question is 
whether the veteran has submitted a well-grounded claim.  See 
38 U.S.C.A. § 5107(a).  Among other things, this requires 
that a nexus be demonstrated between the disability claimed 
and a veteran's service-connected disability or disabilities.  
Medical evidence is required to fulfill the nexus 
requirements.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Despite the veteran's contention that such a relationship 
exists, no medical evidence is of record to support his 
claim.  On the contrary, although the record indicates that 
the veteran has significant degenerative joint disease of the 
knees bilaterally, a VA physician concluded that it was hard 
to say whether arthritis of the veteran's lumbar spine 
developed secondary to arthritis of his knees, but that the 
veteran's family history of arthritis and the veteran's 
personal history of rheumatic fever are more likely the 
source of the arthritis of the lumbar spine now experienced 
by the veteran.  The veteran has offered no competent medical 
evidence to rebut this.  Only the veteran's opinion suggests 
that the necessary nexus exists between the arthritis of the 
lumbar spine for which service connection is now claimed and 
his bilateral knee arthritis; however, because the veteran is 
a layman, the tenets of Espiritu, 2 Vet. App. 494-495 are 
applicable.  Under the circumstances, the veteran's claim for 
service connection for arthritis of the lumbar spine must be 
denied as not well grounded.  Again, the precepts set forth 
in Meyer, 9 Vet. App. at 432, McKnight, No. 97-7602, and 
Robinette, 8 Vet. App. at 77-78, are for application, as 
well.  

F.  Eye Disability

The veteran claims that he sustained damage to his right eye 
as the result of VA medical treatment, specifically laser 
treatments and cataract removal.  Again, the threshold 
question to be answered is whether the veteran has submitted 
a well-grounded claim.  

When a veteran suffers additional disability as the result of 
VA hospital care or medical or surgical treatment, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 
(1994).  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) 
(indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after 
October 1, 1997).  In determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the development or aggravation of the 
disease or injury upon which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  38 C.F.R. 
§ 3.358(b)(1) (1998).  Compensation, however, is not payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b)(2) (1998).  

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment, and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical or surgical treatment.  Id.  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  Ibid.

In this case, the veteran alleges that he possesses medical 
evidence to support his 
contention that medical treatment in the form of laser 
surgery and cataract surgery resulted in right retinal 
damage.  However, the evidence alleged has not been 
forthcoming.  Instead, the only evidence of record is to the 
contrary.  For instance, a VA physician opined in December 
1995 that after carefully reviewing the veteran's claims 
folder, the conclusion was inescapable that the veteran's 
current retinal condition is the result of his nonservice-
connected diabetes; that is, diabetic retinopathy.  The 
physician stated that this "problem...has been appropriately 
treated with the use of the laser and the cataract surgery 
[and] [h]ad these surgeries not been performed, the veteran 
would very likely have very limited light perception or no 
vision [in the right eye] at the present time."  

As with the other claims for service connection, the 
veteran's claim for disability compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for his right eye disability 
is not well grounded.  In effect, he has not demonstrated the 
necessary nexus between the medical treatment and surgery 
received, and the disability claimed.  Again, the tenets of 
Espiritu, 2 Vet. App. At 494-495, Meyer, 9 Vet. App. at 432, 
McKnight, 97-7602, and Robinette, 8 Vet. App. at 77-78 are 
for application.

II.  Arthritis of the Knees

The veteran claims that arthritis of the knees is more severe 
than currently evaluated; he cites pain, and instability in 
support thereof.  In this regard, disability evaluations are 
based upon a comparison of clinical findings with the 
applicable schedular criteria.  See 38 U.S.C.A. § 1155.  With 
respect to the musculoskeletal system, the intent of the 
applicable provisions of 38 C.F.R. Part 4 is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints to assign at 
least the minimum rating for the joints affected.  See 
38 C.F.R. § 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).  The latter regulation contemplates and 
incorporates the provisions of 38 C.F.R. §§ 4.10 and 4.40.  
In 
addition, when degenerative arthritis of a given joint is 
established by X-ray findings, it will be rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003.  
In the absence of limitation of motion (or demonstrably 
painful motion pursuant to 38 C.F.R. § 4.59), a 10 percent 
rating is to be assigned when there is X-ray evidence of the 
presence of arthritis of two or more major joints or two or 
more minor joint groups; a 20 percent rating is for 
assignment when, in addition to the foregoing, the arthritic 
joints are subject to occasional incapacitating 
symptomatology.  However, the latter 10 and 20 percent 
ratings will not be combined with ratings based on limitation 
of motion.  See 38 C.F.R. § 4.71a, Note (1) (emphasis added).  

From an historical standpoint, the record indicates that the 
veteran was diagnosed as suffering from arthritis of the 
knees during his second period of active military service.  
During a VA orthopedic examination conducted in November 
1957, the residuals of traumatic arthritis of both knees were 
diagnosed.  However, no limitation of motion of the knees was 
observed, although considerable crepitation was present.

The most recent evidence of record regarding the status of 
the veteran's knees is contained in a report of a VA 
orthopedic examination conducted in February 1995.  During 
the examination, the veteran complained of aching and locking 
of the knee joints on a daily basis.  He said that he 
experienced 3 to 4 major exacerbations of his arthritis per 
year.  These tend to be associated with changes in the 
weather.  Upon physical examination, the examiner noted that 
the knees appeared to be somewhat enlarged, although no 
effusion was present.  Nor was any tenderness of the knees 
apparent.  Quite a bit of crepitation was noted during range 
of motion testing; however, range of motion included flexion 
to 125 degrees, bilaterally and extension was full.  There 
was no ligamentous laxity.  Similarly on VA examination in 
November 1995, the veteran was able to flex both knees to 120 
degrees comfortably.  The examiner again noted no ligamentous 
laxity.  The examiner also noted no tenderness, although he 
did report some discomfort with flexion and compression of 
the patella and some crepitus on bending.

Pursuant to the provisions of 38 C.F.R. § 4.71a, DC 5003, a 
disability evaluation of no more than 10 percent is warranted 
for arthritis of each of the veteran's knees.  As 
demonstrated above, the veteran does not suffer from more 
than mild decreased range of flexion of the knees and there 
is no objective indication of additional functional 
impairment due to pain or weakness that otherwise compromises 
the functioning of the knee joints beyond that contemplated 
by the current evaluation.  Parenthetically, the Board notes 
further that no other provision of 38 C.F.R. Part 4 would 
warrant a higher disability evaluation.  Nor is 
symptomatology present that would warrant a separate 
evaluation under another DC.  Cf. DeLuca, 8 Vet. App at 206-
207.

In reaching the foregoing conclusion, the Board has 
considered the entire history of the disability at issue as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 592, 
(1991).  In this regard, it appears that current findings are 
consistent with the history of this disability.  Moreover, 
although the history of the disability at issue is an 
important consideration in accurately evaluating its 
severity, of paramount importance are current clinical 
findings.  See Fransciso v. Brown, 7 Vet. App. 55, 58 (1994).  

III.  Individual Unemployability

In order to establish entitlement to a total disability 
rating based upon individual unemployability due solely to 
service-connected disabilities, there must be  an impairment, 
either physical or psychological or both, so severe in nature 
that it is impossible for the average person to follow a 
substantially gainful occupation.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In this regard, a total 
disability rating for compensation purposes may be assigned 
where the schedular rating is less than total 
provided that, if a claimant has two or more service-
connected disabilities (as in this case), there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient other service-connected disabilities to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).  Moreover, rating boards should submit to the 
Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the foregoing percentage requirements.  Id. 
at (b).  In this case, the veteran does not meet the 
threshold requirements of 38 C.F.R. § 4.16(a); his service-
connected disabilities are limited to bilateral knee 
arthritis, and an anxiety reaction which, combined, are 20 
percent disabling.  

Given the above, the question arises as to whether the RO's 
failure to refer the case to the Director, Compensation and 
Pension Service was unreasonable.  The Board finds that it 
was not.  The record indicates that the veteran completed 
college and postgraduate work, has worked as an attorney, 
college administrator, and consultant, and that his service-
connected disabilities do not impair either his educational 
skills or his ability to pursue employment in areas of his 
expertise.  
In fact the veteran has acknowledged as much tacitly; he 
indicates that he was forced to terminate his employment as a 
result of complications associated with his nonservice-
connected diabetes mellitus.  This includes, but is not 
limited to, diabetic neuropathy and diabetic retinopathy.  
The record indicates that the veteran has reported that he 
has hypertension and a long-standing history of 
cardiovascular disease dating back to a heart attack in 1963.

Under the circumstances, the Board finds no reasonable basis 
to conclude that the veteran's service-connected 
disabilities, by themselves, prevent his gainful employment.  
It follows that the RO did not err in failing to refer the 
case pursuant to the provisions of 38 C.F.R. § 4.16(b).



ORDER

Because they are not well grounded, the claims of entitlement 
to service connection for PTSD, depression, diabetes, 
hypertension, heart disease, arthritis of the lumbar spine, 
and compensation pursuant to 38 U.S.C.A. § 1151 for a right 
eye disability are denied; an increased rating for arthritis 
of the left knee is denied; an increased rating for arthritis 
of the right knee is denied; a total disability rating based 
upon individual unemployability due solely as a result of 
service-connected disabilities is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

